Exhibit 10.1

MEDICAL SUPPLY MANUFACTURING AGREEMENT

     THIS MEDICAL SUPPLY MANUFACTURING AGREEMENT (this “Agreement”) is made and
entered into as of July 15th, 2008 between (i) MedPro Safety Products, Inc., a
Delaware corporation (“MedPro”), and Greiner Bio-One GmbH, an Austrian company
(“GBO”).

     WHEREAS, MedPro owns intellectual property rights in the Vacuette® PREMIUM
Safety Needle System (the “Tube Activated Product”) and the MedPro Skin
Activated Blood Collection Device (the “Skin Activated Product”) (the Tube
Activated Product and the Skin Activated Product are referred to hereinafter as
the “Products”). A list of all patent numbers for the Products is attached
hereto as Exhibit A.

     WHEREAS, MedPro wishes to grant, and GBO wishes to accept, the right to
manufacture and distribute the Products, all in accordance with the terms and
conditions of this Agreement.

     WHEREAS, MedPro and GBO are parties to a Medical Supply Purchase Agreement,
dated as of November 29, 2005 (the “Medical Supply Purchase Agreement”), and
wish to terminate such agreement and supersede and replace it with this
Agreement.

     NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, MedPro and GBO agree as follows:

ARTICLE 1 - TERM AND PROCEDURES

     1.1    Medical Supply Purchase Agreement. The Medical Supply Purchase
Agreement is hereby terminated effective as of the date first set forth above,
shall be of no further force or effect whatsoever, and is replaced and
superseded in its entirety by this Agreement.

     1.2    Exclusive Rights. During the Term (as hereafter defined), GBO will
have the exclusive right to manufacture, market, and distribute the Products.
Notwithstanding any other provision hereof, MedPro shall remain the sole owner
of all intellectual property rights related to the Products, and GBO shall not
be deemed to have been granted hereby any rights in such intellectual property,
except for the limited right to manufacture and sell the Products during the
Term as set forth herein.

1.3    Term.

          (a) The term of this Agreement (the “Term”) shall be the period
commencing on the date of this Agreement and, unless sooner terminated in
accordance herewith, ending on the date that is six (6) years from the date of
initial commercial manufacturing of Products by MedPro in accordance with this
Agreement (the “Initial Production Date”).

          (b) This Term may be extended by mutual agreement of the parties, on
such terms and conditions (including duration, minimum production, royalties,
etc.) as may be agreed by the parties. Discussions regarding any possible
extension of the Term shall begin on the

--------------------------------------------------------------------------------

fourth (4th) anniversary of the Initial Production Date. If the parties are
unable to agree upon terms and conditions for extending the Term within one
hundred eighty (180) days after such fourth (4th) anniversary, then MedPro will
offer GBO the option to extend the Term for a period of three (3) years after
the initial Term, at the Production Royalty (as hereafter defined) in effect at
the end of the initial Term, with a Minimum Annual Production (as hereafter
defined) to be increased fifteen percent (15%) in each year. For purposes of
clarification, the Minimum Annual Production would be increased fifteen percent
(15%) over the Year 5 Minimum Annual Production in the first year of the
extended Term, and an additional fifteen percent (15%) in each year of the
extended Term thereafter. If GBO does not accept this offer within thirty (30)
days after notice thereof by MedPro, the Term will not be extended and will
expire at the end of the original Term.

          (c) When the Term expires or is terminated for any reason whatsoever,
MedPro shall have the option to purchase any or all Production (as hereafter
defined) from GBO at the greater of GBO’s depreciated book value or fair market
value. MedPro shall exercise such option by delivering written notice thereof to
GBO within thirty (30) days after expiration or termination of the Term.

     1.4    Product Development. The parties hereto agree to abide in good faith
by the following development schedule:

          (a) MedPro shall use commercially reasonable efforts to commence
design and construction activities of the initial automated production line (the
“IPL”) upon execution of this Agreement, and to complete, successfully test, and
ship the IPL to GBO at a mutually acceptable date, but not prior to 31 March,
2009. MedPro shall use commercially reasonable efforts to commence production of
the secondary automated production line (the “SPL”) approximately 24 months
after the completion of the IPL line, depending upon volume requirements as
determined by GBO. This date shall not affect the minimum purchase requirements
as set forth in the Agreement. The completion date and shipment of the SPL shall
be determined by MedPro and GBO, and will be based upon market conditions and
volume requirements. The IPL and the SPL are referred to herein collectively as
the “Production”. It is understood by both parties to this Agreement that there
will be a requirement to fully test and validate each production line upon
receipt and installation of each line at GBO.

          (b) GBO shall pay MedPro an aggregate amount not to exceed
USD5,100,000 for the IPL (the “Initial Line Price”). One third (1/3) of the
Initial Line Price shall be due 1 October, 2008. The next one third (1/3) of the
Initial Line Price shall be due 15 December 2008. The remaining one third (1/3)
of the Initial Line Price shall be due 31 March 2009. The IPL shall
include-molds, automation, packaging, and associated engineering as required.
MedPro shall provide a detailed line item cost for the IPL. The final one third
(1/3) of the Initial Line Price will be adjusted as necessary and as agreed to
by both parties. GBO will be responsible for providing the production presses
for the production of the molded components in Austria. Press availability for
validation and initial production in the US may result in production cost
adjustments prior to Production transfer. GBO shall pay MedPro an aggregate
amount of USD3,500,000 (the “Secondary Line Price”) for the SPL. One third (1/3)
of the Secondary Line Price shall be due upon initiation of the SPL design
review with GBO. One third (1/3) of the Secondary Line Price

2

--------------------------------------------------------------------------------

shall be due upon MedPro upon ordering components necessary to the SPL. The
remaining one third (1/3) of the Secondary Line Price shall be due upon
completion and shipping of the SPL to GBO. The aggregate amount will be adjusted
as necessary and as agreed by both parties.

          (c) GBO covenants and agrees to use its best commercial efforts to
cause the Initial Production Date to occur within sixty (60) days after the
delivery to it of the IPL. GBO agrees that this will not exceed ninety (90)
days.

          (d) GBO will direct MedPro to prepare the IPL and SPL for shipment to
its facility in Austria, at its discretion and cost.

ARTICLE 2 - PRODUCT MODIFICATION AND QUALITY

     2.1    Modifications. If modifications to the Products, IPL or SPL are
requested by GBO, and MedPro determines that the modifications are outside the
scope of the current design of the Products, or of the scope of the IPL or SPL,
it reserves the right to modify the Initial Line Price amount or the Secondary
Line Price amount. A review of modifications will be completed by both parties,
and any proposed adjustments, to the Products, Production, or payment amounts
must be mutually agreed to in writing.

     2.2    Quality Specifications. Both parties agree that all requirements to
this Agreement shall be made in compliance with each parties Quality System, and
all related procedures and policies. This shall include all stipulated
requirements for compliance with the US Food and Drug Administration
regulations, including QSR requirements, and CE registration, including the
Medical Device Directive. Specific considerations will be attached to this
agreement as Addendum ‘A’, and may be modified from time to time, in writing, by
both parties.

ARTICLE 3 - PRODUCT MANUFACTURING AND ROYALTY

     3.1    Product Manufacturing. During each year of the Term, commencing on
the Initial 1 Production Date, GBO agrees to manufacture the Products, in the
following minimum amounts (an aggregate of 275 million units of the Products
over the Term) as indicated in each of the following calendar years of the Term
commencing on the Initial Production Date (the “Minimum Annual Production”):

(a) Year 1 - 12.5 million units (b) Year 2 - 25 million units (c) Year 3 - 62.5
million units (d) Year 4 - 75 million units (e) Year 5 - 100 million units

As used in this Agreement, a “unit” means one single item of the Products.

3

--------------------------------------------------------------------------------

     3.2    Production Royalty.

          (a) From the Initial Production Date until transfer of the IPL to GBO,
MedPro shall be responsible for the production of the Products. Prior to IPL
commercial Product production, MedPro shall invoice GBO at USD0.28 per part, and
will ship as available to GBO.

          (b) All Products produced by MedPro shall be billed FOB sterilizer,
and shipped per GBO direction. For Products produced by MedPro and delivered to
GBO, payment to MedPro shall be made on or before the 30th day of the calendar
month in which an invoice is provided to Greiner, at the address of MedPro
specified in the applicable invoice. Greiner must dispute or object to an
invoice within thirty (30) days after issuance of the original invoice.

          (c) For Products produced and supplied to GBO from the IPL, but prior
to the transfer of the IPL to GBO, MedPro shall invoice GBO monthly, at a cost
of USD0.12 plus direct manufactured cost of production. Payment shall be made
with terms as provided for in section 2.2 (b) of this Agreement.

          (d) For the purposes of Minimum Annual Production, all commercial
production prior to IPL commercial availability shall be credited against GBOs
minimum requirements as provided for in this Agreement.

          (e) Production Royalties for Year 1, as defined in this Agreement,
shall begin 1 April, 2009, and the total shall be reduced by the amount of
commercial production delivered to GBO before that date. Quarterly payments
associated with the Minimum Annual Production shall begin with the end of the
first production quarter, on 30 June 2009.

          (f) After transfer of the IPL to GBO, GBO shall pay to MedPro a
production royalty (the “Production Royalty”) equal to the greater of (a) twelve
cents (USD0.12) multiplied by one fourth (1/4) of the Minimum Annual Production
required for the then-current year of the Term (the “Minimum Production
Royalty”), or (b) twelve cents (USD0.12) multiplied by the actual number of
units manufactured by GBO during the foregoing quarter. The Production Royalty
shall be paid to MedPro at the address provided in this Agreement. GBO shall
submit, with each Production Royalty payment, a report setting forth in
reasonable detail the number of units produced in the applicable quarter. At
such time during the Term as GBO has manufactured an aggregate total of Products
equal to 275 million units, the Production Royalty shall be reduced to eleven
cents (USD0.11) per unit for all further Products produced during the Term.

          (g) In the event of unforeseen market conditions that materially
impact the production cost or profitability of the Products, GBO may request a
renegotiation of the Production Royalty for any necessary increase in connection
with such unforeseen market conditions at any time after the expiration of
thirty six (36) months after the Initial Production Date.

     3.3    Year 6 of the Term. There shall not be a Minimum Annual Production
in the sixth (6th) year following the Initial Production Date (“Year 6”) if GBO
has not sold the minimum aggregate volume. This shall not affect the payment of
the Production Royalty to MedPro. In

4

--------------------------------------------------------------------------------

Year 6, GBO shall have the right to continue to manufacture the Product in
exchange for the applicable Production Royalty pursuant to Section 2.2;
provided, however, that GBO may produce free of Production Royalties in Year 6
the number of units that is equal to the aggregate Minimum Production Royalties
paid in the foregoing years minus twelve cents (USD0.12) multiplied by the
number of units actually produced in such years, divided by twelve cents
(USD0.12) .

     3.4    Late Payment. In the event of late payment to MedPro by GBO, MedPro
shall be entitled to interest in the amount two percent (2%) of the Production
Royalties due, per month from the day after the date payment was first due
through the date when payment is received.

ARTICLE 4 -MEDPRO REPRESENTATIONS AND WARRANTIES

MedPro hereby represents and warrants as follows:

     4.1    Corporate Power. MedPro is duly organized and validly existing under
the laws of its applicable jurisdiction in the United States and has full
corporate or limited liability company power and authority to enter into this
Agreement and to carry out the provisions hereof.

     4.2    Due Authorization. MedPro is duly authorized to execute and deliver
this Agreement and to perform its obligations hereunder.

     4.3    Binding Agreement. This Agreement is a legal and valid obligation
binding upon MedPro and is enforceable in accordance with its terms. The
execution, delivery and performance of this Agreement by MedPro does not
conflict with any agreement, instrument or understanding, oral and written, to
which it is a party or by which it may be bound, nor violate any applicable laws
of any court, governmental body or administrative or their agency having
authority over it (“Applicable Laws”).

     4.4    Product Defects. During the period that MedPro is responsible for
the production of the Products, it will warrant that the Products will be free
from defects in workmanship and materials for 24 months from manufacture of the
Products. MEDPRO HEREBY DISCLAIMS ALL EXPRESS AND IMPLIED WARRANTIES WITH
RESPECT TO THE PRODUCTS, INCLUDING ANY WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE.

ARTICLE 5 - REPRESENTATIONS AND WARRANTIES OF GBO

GBO hereby represents and warrants as follows:

     5.1    Corporate Power. GBO is duly organized and validly existing under
the laws of Austria and has full corporate power and authority to enter into the
Agreement and to carry out the provisions hereof.

     5.2    Due Authorization. GBO is duly authorized to execute and deliver
this Agreement and to perform its obligations hereunder.

5

--------------------------------------------------------------------------------

     5.3    Binding Agreement. This Agreement is a legal and valid obligation
binding upon GBO and is enforceable in accordance with its terms. The execution,
delivery and performance of this Agreement by GBO does not conflict with any
agreement, instrument or understanding, oral and written, to which it is a party
or by which it may be bound, nor violate any Applicable Laws of any court,
governmental body or administrative or their agency having authority over it.

ARTICLE 6 - DEFAULT

     6.1    Events of Default. Unless excused by the other party’s failure to
perform, the occurrence of one or more of the following events with respect to a
party (the “Defaulting Party”) shall constitute an “Event of Default”:

          (a) Any default in payment due under this Agreement from such party,
which default is not remedied within ten (10) days after receipt of written
notice thereof from the other party;

          (b) The failure of such party to perform any of its material
obligations under this Agreement (other than a payment default), which failure
is not remedied within thirty (30) days after receipt of written notice thereof
from the other party; provided, however, that if such failure cannot reasonably
and with due diligence be remedied within thirty (30) days, it shall constitute
an Event of Default only if such failure is not remedied within an additional
thirty (30) days after expiration of the initial thirty (30) day period, or if
the party is not attempting to remedy such failure reasonably and with due
diligence;

          (c) Any representation or warranty made by such party hereunder proves
to have been false or misleading in any material respect at the time made; or

          (d) Such party files a voluntary petition in bankruptcy or is
adjudicated bankrupt or insolvent, or files any petition or any answer seeking
or acquiescing in any reorganization, arrangement, composition, adjustment,
liquidation, dissolution, or similar relief for itself under any then current
federal, state, foreign, or other bankruptcy statute, law, or regulation for the
relief of debtors, or seeks, consents to, or acquiesces in the appointment of
any trustee, receiver, or liquidator of such party, or makes any general
assignment for the benefit of creditors, or admits in writing its inability to
pay its debts generally as they come due.

     6.2    Remedies in the Event of Default. Upon the occurrence, and during
the continuance of an Event of Default, the non-Defaulting Party may, by written
notice to the Defaulting Party, terminate this Agreement.

ARTICLE 7 - NOTICES

     7.1    Notices. All notices required or permitted to be given hereunder
shall be sent by facsimile transmission or by certified mail, return receipt
requested, postage pre-paid, and addressed to:

              If to MedPro:

6

--------------------------------------------------------------------------------

  MedPro Safety Products, Inc.   Attention: Walter Weller, President and COO  
817 Winchester Road, Suite 200   Lexington, Kentucky 40505   Facsimile:
859-225-5347       If to GBO:       Greiner Bio-One GmbH   Attention: Franz
Konrad, President and CEO   Bad Haller Stral3e 32   A-4550 Kremsmiinster Austria
  Facsimile: +43 (0) 7583 6318

or to such other person or address as such party may have specified in a notice
duly given as provided herein. Such notice shall be deemed to have been given as
of the date of transmission or delivery, as the case may be.

ARTICLE 8 - RISK OF LIABILITY

     8.1    Liability for Products. Upon transfer of the IPL to GBO, GBO shall
be solely responsible for all Product defects and other liabilities and claims
arising from or in any way related to GBO’s manufacturing or sale of the
Products. MedPro shall be solely responsible for all Product defects associated
with the design of the Products.

     8.2    Indemnification by MedPro. MedPro shall indemnify and save harmless
GBO, its officers, directors, shareholders, employees, agents, affiliates, and
representatives, with respect to any damages they may incur, including
reasonable legal fees, as a result of (a) any breach of this Agreement by
MedPro, or (b) as a result of any patent disputes with respect to the Products,
except to the extent that any of the foregoing is due to the negligence or
willful misconduct of GBO.

     8.3    Indemnification by GBO. GBO shall indemnify and save harmless
MedPro, its officers, directors, shareholders, employees, agents, affiliates,
and representatives, with respect to any damages they may incur, including
reasonable legal fees, as a result of any breach of this Agreement by GBO or any
liabilities or claims described in Section 8.1 hereof, except to the extent due
to the negligence or willful misconduct of MedPro.

ARTICLE 9 - CONFIDENTIALITY

     9.1    Confidential Information. MedPro and GBO acknowledge that in the
course of performing their duties hereunder, they will be necessarily gaining
access to each other’s secret and proprietary information, including, without
limitation the existence and terms of this Agreement (the “Confidential
Information”).

7

--------------------------------------------------------------------------------

     9.2    Disclosure. Nothing contained herein shall in any way restrict or
impair any party’s right to use, disclose or otherwise deal with any information
or data which:

          (a) At the time of the disclosure is generally available to the public
or thereafter becomes generally available to the public, by publication or
otherwise, through no act of the disclosing party, its employees, consultants or
advisors or of any person or entity bound by an obligation of confidentiality to
the non-disclosing party;

          (b) The disclosing party can show was in its possession prior to the
time of the disclosure to it and was not acquired from the non-disclosing party
or any other source which is bound by an obligation of confidentiality to the
non-disclosing party;

          (c) The disclosing party can show was received by it as a matter of
lawful right after the time of disclosure from a third party who did not acquire
it from the non-disclosing party under an obligation of confidence and that
without breach of any obligation, the disclosing party is free to disclose it to
others; or

          (d) Is required to be disclosed pursuant to court order, federal,
state, or foreign government regulation or requirement of a federal, state, or
foreign governmental authority.

     9.3    Nondisclosure. Both MedPro and GBO shall maintain in confidence any
Confidential Information which is disclosed directly or indirectly to it by the
other party, and shall not make any use of such Confidential Information other
than performing services hereunder or disclose such information to any third
party without the other party’s express prior written consent. MedPro’s and
GBO’s obligations under this Article 9 shall survive for a period of twenty-four
(24) months following the end of the Term, whether by expiration or termination.

     9.4    Disclosure to Governmental Authorities. Nothing contained herein
shall in any way restrict or impair any party’s ability to disclose Confidential
Information to any federal, state, or foreign governmental authority, if it is
required to do so; provided, however, that: (a) the party that is required to
disclose the Confidential Information shall provide the other party with prior
written notice of any such required disclosure, sufficient to allow the other
party to petition the governmental authority, prior to such disclosure, for
confidential protection of the Confidential Information; and (b) the party
required to disclosure the Confidential Information shall cooperate with the
other party (as reasonably required) in obtaining such protection from the
governmental authority.

     9.5    Injunctive Relief. Each of MedPro and GBO acknowledges that the
other party has no adequate remedy at law and would be irreparably harmed if it
breaches or threatens to breach the provisions of this Article 9, and therefore,
both parties agree that the injured party shall be entitled to injunctive relief
to prevent any breach or threatened breach of those provisions and to specific
performance of the terms of each of such provisions in addition to any other
legal or equitable remedy it may have.

8

--------------------------------------------------------------------------------

ARTICLE 10 - MISCELLANEOUS

     10.1    Waivers and Remedies. The failure of one of the parties hereto to
insist in any one or more instances upon strict performance of any of the
obligations of the other party pursuant to this Agreement or to take advantage
of any of its rights hereunder shall not be construed as a waiver of the
performance of any such obligation or the relinquishment of any such rights for
the future, but the same shall continue and remain in full force and effect.

     10.2    Construction of Terms.

          (a) The terms of this Agreement have been arrived at after arms-length
negotiation and, therefore, it is the intention of the parties that its terms
not be construed against either of the parties by reason of the fact that it was
the drafter thereof.

          (b) This Agreement shall be considered made and shall be construed
under the laws of the state of Delaware.

     10.3    Assignment. The terms, conditions and covenants of this Agreement
shall be binding upon and shall inure to the benefit of each of the parties
hereto, their heirs, personal representatives, successors or permitted assigns.
This Agreement shall not be assigned in whole or part by GBO without the prior
written consent of MedPro, which consent may be withheld in MedPro’s sole and
absolute discretion.

     10.4    Counterparts. This Agreement may be executed in any number of
counterparts (including via facsimile or e-mail signatures), each of which so
executed shall be deemed to be an original, and such counterparts together shall
constitute but one and the same instrument, which shall be sufficiently
evidenced by any such original counterpart.

     10.5    Captions and Exhibits.

          (a) The headings in this Agreement are for convenience of reference
only and shall not define or limit any of the terms or provisions hereof.

          (b) The exhibits hereto are incorporated herein by reference, and
shall in all respects be deemed a part of this Agreement.

     10.6    Amendment and Modification. Any amendment, modification or waiver
of any provision of this Agreement, or any consent to any departure therefrom,
shall not be effective unless the same is in writing and signed by the parties
hereto. In such cases, the modification, waiver or consent is effective only on
the specific instance and for the specific purpose given.

     10.7    Entire Agreement. This Agreement represents the entire agreement of
the parties hereto with respect to the subject matter hereof and supersedes all
prior or contemporaneous written or oral agreements, negotiations,
correspondence, undertakings and communications between such parties
representing such subject matter.

     10.8    No Consequential Damages. Except as prohibited by law, each party
hereto waives any right it may have to claim or recover any special, exemplary,
punitive or

9

--------------------------------------------------------------------------------

consequential (including business interruption), or any damages other than, or
in addition to, actual damages.

     10.9    Survival of Certain Provisions. Notwithstanding the expiration or
termination of this Agreement for any reason, Section 3.4, and Articles 7, 8,
and 9 hereof shall survive.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

10

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers effective as of the date first above
written.

  MEDPRO SAFETY PRODUCTS, INC.       By: /s/ Walter W.
Weller                         Name: Walter W. Weller   Title: President and COO
      GREINER BIO-ONE GMBH       By: /s/ Franz
Konrad                                Name: Franz Konrad   Title: President and
CEO


11

--------------------------------------------------------------------------------

EXHIBIT A

LIST OF PATENTS

The Products described herein includes the following Patents and/or Patent
Applications:

1. U.S. Patent No. 5,688,241, filed 18 November 1997, entitled “Automatic
non-reusable needle guard”;   2. U.S. Patent No. 6,379,336, filed 30 April 2002,
entitled “Protection device for injection or aspiration needle”;   3. U.S.
Patent No. 6,869,415, filed 22 March 2005, entitled “Safety device for blood
collection”;   4. U.S. Patent No. 7,357,783, filed 15 April 2008, entitled
“Safety system for a blood collection device

     Foreign Patent Applications already filed cover the following countries:
          Canada, Europe, and Japan

12

--------------------------------------------------------------------------------